DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 01/25/2022. Claims 1-15 and 17-21 are currently pending with claims 11-15, 17-18 and 20 withdrawn from consideration. 

Election/Restrictions
Claims 11-15, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2022.
Applicant's election with traverse of Groups I and II in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that “Lee’s system are clearly embedded in the shell of the blade, not in any cavity let alone sub-cavity”.  This is not found persuasive because it is contended that the prior art Lee discloses all the limitations of what is being considered a special technical feature. As seen in the figures of Lee, such as Fig. 3 for instance, the heater system is embedded within the structure of 13 and thus embedded in a cavity of the blade. The prior art Lee teaches all the limitation of the special technical feature as outlined in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “… to be stay open …” in line 5, which does not seem to be grammatically correct. It seems this limitation should read --to [[be]] stay open-- or other amendment that is grammatically correct.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "… a plurality of heating devices …" in line 3. It is unclear if reference is being made to the “a heating device” in claim 1 and further unclear how the singular heating device of claim 1 is plurality of heating devices of this claim. It seems the heating device in claim 1 should be introduced as --at least one heating device-- but the limitation of claim 2 will be interpreted as --the heating device-- for examination purposes.
Claim 4 recites the limitation "… each heating device comprises …" in line 1-2.  It is unclear if reference is being made to the “a heating device” of claim 1 and as to where the heater device was introduced as more than one. For examination purposes this limitation will be interpreted as ---the heating element--.
Claim 3 is indefinite based on its dependence on claim 2.
Claims 5-7 are indefinite based on their dependency on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,169,830 to Weitkamp et al. (Weitkamp).
In Reference to Claim 1
Weitkamp discloses a heating deicing system (abstract) for a blade (Fig. 1: 10), comprising: 
an isolating device (Figs. 6-7: 13, 14, 15, 30, 31) arranged in a blade cavity (of the blade 10) and dividing a part of the blade cavity close to a leading edge of the blade (18) into a plurality of sub-cavities (32, 32’, 32’’, 32’’’) sequentially distributed along a length direction of the blade (Fig. 1: 40); 
a heating device arranged in each of the sub-cavities (Figs. 6-7 and col 1, ll 59-62: openings 23-23”, flaps 27-27” and warm air blower/fan); and 
a controller (col 10, ll 11-15: that used to control flap devices for instance) configured to separately control opening and closing of the heating device in each of the sub-cavities to heat the plurality of sub-cavities (col 10, ll 11-15 and Fig. 7: the precise control of sections 32-32” for instance) in response to a blade deicing instruction (col 9, ll 36-38: such as considering signals form sensors).
In Reference to Claim 2
Weitkamp discloses the heating deicing system according to claim 1, further comprising a plurality of temperature sensors respectively arranged in the plurality of sub-cavities (col 4, ll 13-15 and col 9, ll 36-38: such as sensors or detectors to sections of a blade), wherein each of the sub-cavities is provided with the 
In Reference to Claim 4
the heating device comprises a heater and a corresponding heating pipe (col 1, ll 59-62 and Figs. 5-7: warm air blower/fan and flow area between 13 and 14); the heater is arranged in a part of the blade cavity close to a blade root (col 1, ll 59-62); the heating pipe (16 for instance) has one end in communication with the heater (at root for instance), and another end in communication with the respective sub-cavity (Fig. 6-7: to 32-32’’’ and via 27-27’’’); and the controller is further configured to control opening and closing of the heater and separately control opening and closing of a part of the heating pipe located in each of the sub-cavities in response to the blade deicing instruction (col 1, ll 59-62 and col 4, ll 4-34: such as determining a certain amount of flow speed).
In Reference to Claim 8
Weitkamp discloses the heating deicing system according to claim 1, wherein the isolating device comprises: a first baffle (Fig. 6 and 7: 14 for instance) arranged along an extending direction of the blade (Fig. 1: 40) and dividing the blade cavity into a first air recirculation zone (Fig. 6 and 7: 16 for instance) and a first blade leading edge zone (29 for instance); and a plurality of second baffles (30-30’’ for instance) arranged along a direction perpendicular to the extending direction of the blade and dividing the first blade leading edge zone into a plurality of sub-cavities arranged along the length direction of the blade (32-32’’’).
In Reference to Claim 9
Weitkamp discloses the heating deicing system according to claim 1, wherein the isolating device comprises: a third baffle and a fourth baffle (Fig. 6 and 7: 30 and 30” for instance) arranged along a direction perpendicular to an extending direction of the blade (Fig. 1: direction perpendicular to 40) and dividing the blade cavity into a blade tip cavity (Fig. 6 and 7: such as 32’’’ for instance), a middle cavity (32’ and 32” for instance) and a blade root cavity (32 for instance) from a tip to a root of the blade (Fig. 1: 11 to 12); a fifth baffle (Fig. 6 and 7: such as 14) arranged along the extending direction of the blade and dividing the middle cavity into a second air recirculation zone (16 for instance) and a second blade leading edge zone (29 for instance); and a plurality of sixth baffles (30-30” for instance) arranged along the direction perpendicular to the extending direction of the blade and dividing the second blade leading 
In Reference to Claim 10
Weitkamp discloses the heating deicing system according to claim 9, wherein an air recirculation port (Fig. 6 and 7: 41’’’ for instance) corresponding to the blade tip cavity (32”’ for instance) is arranged in a part of the third baffle close to the second air recirculation zone (32’ and 32” for instance); an air recirculation port (Fig. 1: ports close to 12, not shown in detail) corresponding to the blade root cavity (Fig. 6 and 7: 32 for instance) is arranged in a part of the fourth baffle close to the second air recirculation zone (32’ and 32” for instance); and air recirculation ports respectively corresponding to the leading edge sub-cavities are arranged in parts of the sixth fifth baffle located in the leading edge sub-cavities (such as ports 41 corresponding to 29).
In Reference to Claim 19
Weitkamp discloses a blade (Fig. 1: 10), wherein the blade is provided with the heating deicing (Figs. 6-7 and col 1, ll 59-62: openings 23-23”, flaps 27-27” and warm air blower/fan) system for the blade according to claim 1.
In Reference to Claim 21
Weitkamp discloses a wind turbine, wherein the wind turbine comprises the blade (col 1, ll 5-17: wind power plant for instance) according to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,169,830 to Weitkamp et al. (Weitkamp) in view of US Patent Application Publication 2017/0254316 to Philipsen et al. (Philipsen).
In Reference to Claim 5
Weitkamp discloses the heating deicing system according to claim 4, except, “… wherein an air outlet branch pipe is arranged on the part of the heating pipe located in each of the sub-cavities, and a diameter of the air outlet branch pipe is smaller than a diameter of the heating pipe ...”
Philipsen is related to a deicing system for a rotor blade (abstract), as the claimed invention,  and teaches wherein an air outlet branch pipe (Fig. 8: 82 for instance) is arranged on a part of a heating pipe (70) located in a blade cavity (172), and a diameter of the air outlet branch pipe is smaller than a diameter of the heating pipe (Fig. 8: as seen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Weitkamp wherein an air outlet branch pipe (as taught by Philipsen) is arranged on the part of the heating pipe located in each of the sub-cavities (such as from pipe between 13 and 14, Fig. 6 of Weitkamp), and a diameter of the air outlet branch pipe is smaller than a diameter of the heating pipe (as taught by Philipsen), so as to maximized heating effect to the leading edge of the blade by directing heat directly to the leading edge (Philipsen: paragraph [0131]).
In Reference to Claim 6
Weitkamp, as modified by Philipsen, discloses the heating deicing system according to claim 5, but does not teach the specific of “… wherein, the air outlet branch pipe extends in a direction parallel to the heating pipe, and the air outlet branch pipe is provided with a plurality of air outlets.
Since applicant has not disclosed that having the branched pipe at this specific position solves any stated problem or is for any particular purpose above the fact that the branched pipe directs air to the leading edge of the blade and it appears that the branched pipe of Weitkamp, as modified by Philipsen, would perform equally well with a positioning as claimed by applicant, it would have been an obvious matter of design choice to modify the branched pipe of Weitkamp, as modified by Philipsen, by utilizing the specific position as claimed for the purpose of directing air to the leading edge of the blade for deicing.
In Reference to Claim 7
.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes that rolling up the limitations of claims 2 and 3 into claim 1 and fixing all the 112(b) issues would make claim 1 allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Pat. No. 9,169,830. The improvement comprises each of the sub-cavities is provided with first heating device and second heating devices with heating power of the first heating device being smaller than heating power of the second heating device and further where a controller is further configured to control the first heating device to stay open and control opening and closing of the second heating device according to temperature of each sub-cavity for continuously achieving good deicing of the rotor blade.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show heating devices to wind turbine blades and blade sections, separate airflow devices used in wind turbine blades, and plurality of sensors used in wind turbine blades, and directing heating air flow toward leading edge of a rotor blade. The prior art KR20130025560 to Lee et al. (Lee) appears to be highly relevant with regard to the patentability of at least claim 1 and examiner suggest that applicant review this reference in crafting any amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745